 Case 18-31185     Doc 16   Filed 11/14/18 Entered 11/14/18 15:37:51      Desc Main
                              Document     Page 1 of 7


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

         In re:                            Chapter 11

         Harlow N. Higinbotham,            Bankruptcy No. 18-31185

                            Debtor.        Honorable LaShonda A. Hunt


                              NOTICE OF MOTION
     Please take notice that, on November 21, 2018, at 10:00 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the
Honorable LaShonda A. Hunt, United States Bankruptcy Judge for the Northern
District of Illinois, in Courtroom 719 of the United States Courthouse, at 219 South
Dearborn Street, Chicago, Illinois, to present the Motion of Wipaporn
Teekhungam and the Parties’ Minor Children for Leave to Conduct Rule
2004 Examinations of Susan Higinbotham, the H.N. Higinbotham Trust,
and the E.D. Higinbotham Trust, a copy of which is included herewith and
served upon you, at which time and place you may appear.

Dated: November 14, 2018                     Wipaporn Teekhungam, A.H, a
                                             minor, A.H., a minor, and A.H., a
                                             minor
                                             By: /s/ Jeffrey K. Paulsen
                                             One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




     {00128173}
  Case 18-31185      Doc 16   Filed 11/14/18 Entered 11/14/18 15:37:51    Desc Main
                                Document     Page 2 of 7


                              CERTIFICATE OF SERVICE
       I, Jeffrey K. Paulsen, an attorney, hereby certify that on November 14, 2018,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List below and by U.S. mail on all other
persons identified on the Service List.

                                                /s/ Jeffrey K. Paulsen
                                    SERVICE LIST
Registrants
(Service via ECF)

Deborah K. Ebner              dkebner@deborahebnerlaw.com,
                              webmaster@debnertrustee.com,
                              lizd@deborahebnerlaw.com

William J. Factor             wfactor@wfactorlaw.com, wfactorlaw@gmail.com,
                              bharlow@wfactorlaw.com, wfactor@ecf.inforuptcy.com,
                              wfactormyecfmail@gmail.com,
                              factorwr43923@notify.bestcase.com

Patrick S. Layng              USTPRegion11.ES.ECF@usdoj.gov

Jeffrey K. Paulsen            jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com,
                              jpaulsen@ecf.inforuptcy.com

Gregory K. Stern              greg@gregstern.com, steve_horvath@ilnb.uscourts.gov

Non-Registrants
(Service via U.S. Mail)

Harlow N. Higinbotham
RD No. 2
2002 East Cass St.
Joliet, IL 60432




{00128173}                                —2—
  Case 18-31185   Doc 16    Filed 11/14/18 Entered 11/14/18 15:37:51   Desc Main
                              Document     Page 3 of 7


Susan S. Higinbotham
RD No. 2
2002 East Cass St.
Joliet, IL 60432

H.N. Higinbotham Trust
1500 North Lake Shore Dr.
Unit 13-C
Chicago, IL 60610

E.D. Higinbotham Trust
1500 North Lake Shore Dr.
Unit 13-C
Chicago, IL 60610




{00128173}                            —3—
 Case 18-31185          Doc 16   Filed 11/14/18 Entered 11/14/18 15:37:51      Desc Main
                                   Document     Page 4 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

         In re:                                 Chapter 11

         Harlow N. Higinbotham,                 Bankruptcy No. 18-31185

                                 Debtor.        Honorable LaShonda A. Hunt


            MOTION OF WIPAPORN TEEKHUNGAM AND THE PARTIES’
             MINOR CHILDREN FOR LEAVE TO CONDUCT RULE 2004
              EXAMINATIONS OF SUSAN HIGINBOTHAM, THE H.N.
              HIGINBOTHAM TRUST, AND THE E.D. HIGINBOTHAM
                                 TRUST
     A party in interest may investigate topics related to a debtor’s financial affairs
under Rule 2004 of the Federal Rules of Bankruptcy Procedure. Harlow N.
Higinbotham (the “Debtor”) lists his wife, Susan Higinbotham, and two family
trusts as creditors with millions of dollars in claims. The Court should authorize
Wipaporn Teekhungam and the minor children of Teekhungam and the Debtor to
examine the supposed creditors regarding these claims.


                                     1. BACKGROUND.

     As explained in greater detail in their motion for stay relief (ECF No. 10),
Teekhungam and the children have been fighting for years to get the Debtor to pay
what he owes in child support. Not only has the Debtor refused to pay what he
owes, but he has also taken steps to hide his assets from Teekhungam and the
children.

     For example, in its September 2018 judgment, the state court handling the
child support proceeding specifically found that the Debtor
                  has commenced an ‘illusory’ course of conduct designed to
                  remove all of his assets from himself and transfer them to
                  his wife, Susan. He has produced several promissory




     {00128173}
  Case 18-31185         Doc 16   Filed 11/14/18 Entered 11/14/18 15:37:51       Desc Main
                                   Document     Page 5 of 7


                  notes one of which transfers all his assets to Susan in
                  exchange for ‘legal advice and service’ she has rendered to
                  him. Susan is not an attorney. Although the promissory
                  notes are years old, he has done nothing to actually
                  transfer funds to Susan. He has only created those notes
                  in an effort to reduce his ability to pay child support.

Judgment (attached as Ex. A), at 13.

       On his list of his 20 largest unsecured creditors (ECF No. 5), the Debtor
identifies just 15 creditors. The creditors consist of a hand full of credit cards with
claims totaling $11,686, legal fees and costs totaling $373,092.29, the child support
claim owed to Teekhungam and the children, which is at least $6,479,972.09 (and
which the Debtor marks “disputed” even though it is memorialized in multiple court
orders), and the following claims:

                Susan Higinbotham, with a claim of $13,500,000 for “Promissory Notes;”
                H.N. Higinbotham Trust (of which the Debtor is the trustee), with a
                 claim of $4,620,298 for “Promissory Notes;” and
                E.D. Higinbotham Trust (of which the Debtor is the trustee), with a
                 claim of $1,689.959 for “Promissory Notes.”

       Nearly 75% of the Debtor’s debt is allegedly owed to insiders. Particularly
because the state court has already called the debt to Susan Higinbotham “illusory,”
the scope and the validity of these insider claims must be evaluated. Teekhungam
and the children seek authority under Rule 2004 to do just that.


                                      2. DISCUSSION.

       A party-in-interest may conduct an examination of any entity to discover
information relating to the “acts, conduct, or property or to the liabilities and
financial condition of the debtor, or to any matter which may affect the
administration of the debtor’s estate, or to the debtor’s right to discharge.” Fed. R.
Bankr. P. 2004(b). Upon entry of an order authorizing an examination pursuant to
Rule 2004, the production of documents and attendance of witnesses for


{00128173}                                  —2—
  Case 18-31185      Doc 16   Filed 11/14/18 Entered 11/14/18 15:37:51      Desc Main
                                Document     Page 6 of 7



examination may be compelled by subpoena as provided in Rule 9016. Fed. R.
Bankr. P. 2004(c).

       It is generally recognized that “[t]he scope of inquiry under Bankruptcy Rule
2004 is very broad. Great latitude of inquiry is ordinarily permitted.” In re Handy
Andy Home Improvement Centers, Inc., 199 B.R. 376, 379 (Bankr. N.D. Ill. 1996).
Courts recognize that Rule 2004 allows for a “fishing expedition” of the creditors
and other parties that had dealings with the debtor without the limits placed upon
an examination under the Federal Rules of Civil Procedure. Id. at 380. See also
Pontikes v. SIP Claimants (In re Comdisco, Inc.), No. 06 C 1535, 2006 WL 2375458,
at *6 (N.D. Ill. Aug. 14, 2006); In re Wilcher, 56 B.R. 428, 433 (Bankr. N.D. Ill.
1985).

       Here, the Debtor states that he owes 75% of his debt to insiders. The state
court has already found that the Debtor has engaged in a “course of conduct
designed to remove all of his assets from himself and transfer them to his wife,
Susan.” Ex. A, at 13. Examining the claims supposedly held by Susan Higinbotham,
the H.N. Higinbotham Trust, and the E.D. Higinbotham Trust is necessary to
determine, among other things, the scope of claims against the estate, whether this
case is nothing more than a two-party over the Debtor’s support obligations, and
whether a trustee should be appointed.

       Wherefore, Teekhungam and the children respectfully request that the Court
authorize them to conduct examinations of Susan Higinbotham, the H.N.
Higinbotham Trust, and the E.D. Higinbotham Trust, and grant such further relief
as is appropriate in the circumstances.




{00128173}                                —3—
  Case 18-31185   Doc 16   Filed 11/14/18 Entered 11/14/18 15:37:51     Desc Main
                             Document     Page 7 of 7


Dated: November 14, 2018                   Respectfully submitted,

                                           Wipaporn Teekhungam, A.H, a
                                           minor, A.H., a minor, and A.H., a
                                           minor

                                           By: /s/ Jeffrey K. Paulsen
                                           One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




{00128173}                           —4—
